Case 1:19-cv-10258-MLW Document 29 Filed 10/24/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ROMILSON BATISTA FERREIRA,
Petitioner,

Vv. C.A. No. 19-10258-MLW

)
)
)
)
)
TODD LYONS, KIRSTJEN NIELSEN,
MATTHEW G. WHITAKER, YOLANDA
SMITH, AND STEVEN W.
TOMPKINS,
Respondents.

—

ORDER

 

WOLF, D.J. October 24, 2019

The parties' October 21, 2019 Joint Status Report in the

associated case of Calderon v. McAleenan, 18-cv-10225, indicates

 

that the parties have reached an agreement regarding the release
of detainee Romilson Batista-Ferreira. See Docket No. 416. In
Respondents' October 17, 2019 Status Report, Respondents indicated
that ICE would agree to the interim release of Ferreira if, among
other conditions, Ferreira would agree to withdraw his pending
habeas petition before this court. See Docket No. 408 at 2.

In view of the foregoing, it is hereby ORDERED that Ferreira
shall, by October 31, 2019, report whether he has in fact agreed
to withdraw his habeas petition and, if so, file a motion to

withdraw the habeas petition and dismiss this case.
Case 1:19-cv-10258-MLW Document 29 Filed 10/24/19 Page 2 of 2

UNITED STATES DISTRICT

GE
